Citation Nr: 0013549	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  94-27 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pes planus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service from January 1952 to 
January 1954.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  The Board in August 
1996 remanded this matter to the RO after finding the veteran 
had submitted new and material evidence to reopen the claim.


FINDING OF FACT

The claim of entitlement to service connection for bilateral 
pes planus is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for pes planus 
is not well grounded.
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran submitted his initial VA compensation claim for 
pes planus in 1958.  Service medical records showed an 
unremarkable examination for flat feet in dated in January 
1952 but defects noted in November 1951 examination included 
second degree bilateral pes planus.  Flatfoot is mentioned in 
May 1952 with lifelong history including soreness, swelling 
and stiffness.  Recently seen on sick call without 
improvement and examination found third degree pes planus of 
both feet with the right swollen under the medial malleolus, 
tender and painful to motion.  The impression was symptomatic 
pes planus "three degrees" bilaterally.  An orthopedic 
consultant recommended medial heel wedges.  Consultation 
report in May 1952 noted a complaint of foot pain since boot 
camp aggravated by mess duty with long standing.  He 
reportedly had second degree pes planus with moderate valgus 
deformity of both heels and right ankle swelling.  X-ray read 
as showing small osteophyte on navicular at talonavicular 
joint.  Recommended were medial heel and lateral sole wedges 
and foot exercises. 

Noted he was examined in January 1954 and found qualified for 
release to inactive duty.  Medical history mentioned foot 
trouble and reported evaluation in May 1952 that resulted in 
a recommendation for heel wedge and that he served the 
remainder of his time with the recommended shoes.  Other 
service medical records included medical history after he 
completed two years of service noting a report of very weak 
feet and ankles and flatfoot in both feet.  A January 1957 
form indicates the veteran considered himself physically 
qualified for active duty.  There is no corresponding medical 
examination.  

At that time he provided medical statements of severe flat 
feet in 1954 and 1958 and a statement from another physician 
who saw him for foot pain in 1955 and found slight swelling 
of the great toes and unremarkable x-ray.  He also provided 
lay statements. 

With his claim for VA benefits for flat feet in 1990 he 
mentioned treatment in service only.  He submitted additional 
service medical records showing x-ray in 1952.  
Contemporaneous VA medical reports did not mention pes 
planus. The RO declined to reopen the claim and notified the 
veteran accordingly.  He submitted the same evidence in 1993 
seeking to reopen the claim and added hearing testimony that 
recalled foot problems in service and that he had no problem 
or treatment for the feet before service. 

Pursuant to the Board remand the veteran was mailed a request 
for medical information.  The RO asked for additional service 
medical records but none were located.  Private treatment 
records dated from 1972 to 1990 mention in 1981 that he had 
flat feet since service flat feet and in 1990 that low back 
and left hip complaints, apparently degenerative arthritis, 
was probably accelerated by foot problem "gotten in 
service."  VA medical records included a reference to foot 
pain in 1996.

VA examination was completed.  X-ray of the feet was read as 
showing flattened longitudinal arches and mild left hallux 
valgus.  The veteran gave a history of his feet bothering him 
with heavy work, apparently in service, and the feet being 
swollen and painful.  He recalled that arch supports were 
recommended.  The examiner reported rather rigid bilateral 
pes planus.  It was the examiner's opinion that he had 
moderately severe problems with flat feet.  After further 
review, the examiner opined that pes planus was present when 
the veteran entered service, that there was a worsening in 
service and that there was unmistakable evidence the 
increased severity was due to natural progress of the 
disease.  The examiner opined that the symptoms in service 
rendered the veteran more susceptible to later recurrence and 
that such worsening could have reasonably been "unexpected 
to have been found" at the time of the separation 
examination.  The examiner opined that the presence of 
osteophyte formation at the talonavicular joint was more 
likely the result of pes planus rather than an aggravation of 
it.  This was described as a degenerative joint disease type 
of response to the pes planus which the veteran had as 
associated with poor function of the posterior tibial tendon 
of the feet.  


Criteria

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104 (West 1991).  A final and binding agency decision shall 
not be subject to revision on the same factual basis except 
by duly constituted appellate authorities or except as 
provided in § 3.105 of this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.


Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a Notice of 
Disagreement with a determination by the agency of original 
jurisdiction within one year from the date that that agency 
mails notice of the determination to him or her.  Otherwise, 
that determination will become final.  The date of mailing 
the letter of notification of the determination will be 
presumed to be the same as the date of that letter for 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a).

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).

The Board notes that the United States Court of Appeals for 
the Federal Circuit (hereinafter, "the Court of Appeals") 
recently ruled that the Court erred in adopting the test 
articulated in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In Colvin, the Court adopted the following rule with respect 
to the evidence that would justify reopening a claim on the 
basis of new and material evidence, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin, 1 Vet. App. at 174.  In light 
of the holding in Hodge, the Board will analyze the evidence 
submitted in the case at hand according to the standard 
articulated in 38 C.F.R. § 3.156(a).  

If the Board determines that new and material evidence has 
been presented under 38 C.F.R. § 3.156(a), the claim is 
reopened, and it must next be determined whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all the evidence in support of the claim, generally 
presuming the credibility of that evidence.  See Elkins v. 
West, 12 Vet. App. 209, 218-19 (1999).

If the claim is well grounded, the case will be decided on 
the merits, but only after the Board has determined that VA's 
duty to assist under 38 U.S.C.A. § 5107 has been fulfilled.  
The Court noted in Elkins and Winters v. West, 12 Vet. 
App. 203 (1999) that by the ruling in Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998), the Federal Circuit Court 
"effectively decoupled" the determinations of new and 
material evidence and well groundedness.

Thus, if the Court determines that additionally submitted 
evidence is "new and material," it must reopen the claim 
and perform the second and third steps in the three-step 
analysis, evaluating the claim for well groundedness in view 
of all the evidence, both new and old, and if appropriate, 
evaluating the claim on the merits.  Elkins v. West, 12 Vet. 
App. 209 (1999); Winters v. West, 12 Vet. App. 203 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty in the active military, naval or air service.  
38 U.S.C.A. § 1110 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  

Each disabling condition shown by a veteran's service 
records, or for which he seeks a service connection must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for arthritis although not 
otherwise established as incurred in service if manifested to 
a compensable degree within 1 year from the date of 
separation from service provided the period of service and 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309.

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service. This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service. 

(1)	The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service. 

(2)	Due regard will be given the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service. The 
development of symptomatic manifestations of a preexisting 
disease or injury during or proximately following action with 
the enemy or following a status as a prisoner of war will 
establish aggravation of a disability.  38 C.F.R. § 3.306.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, generally,  there 
must be (1) competent evidence of a current disability (a 
medical diagnosis); (2) incurrence or aggravation of a 
disease or injury in service (lay or medical evidence); and 
(3) a nexus between the in-service disease or injury and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995) as applicable to claims of aggravation, 
see Nici v. Brown, 9 Vet. App. 494 (1996).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Briefly, in 1996 the Board reopened the veteran's claim for 
service connection for pes planus most recently denied by the 
RO when it issued an unappealed rating decision in 1990.  
When a claim is finally denied by the RO, the claim may not 
thereafter be reopened and allowed, unless new and material 
evidence has been presented.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 3.104.  The Board in so doing overlooked the 1990 decision 
and reviewed all of the evidence submitted since a rating 
determination in the late 1950's whether the claim should be 
reopened and readjudicated on a de novo basis.  Glynn v. 
Brown, 6 Vet. App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.  The 1990 RO decision was the last final disallowance 
on any basis.  Review of the RO's findings at that time show 
in essence that it found no evidence to link pes planus to 
service by incurrence or aggravation.  The evidence before 
the Board in 1996 did not clearly meet the standard for new 
and material evidence as interpreted at the time.  

However, since the Board decision new and material evidence 
has been submitted to warrant reopening the veteran's claim.  
The specified basis of the RO's most recent denial is changed 
by the additional evidence that includes relevant medical 
treatment records, hearing testimony and examination.  
Therefore, the evidence added is not essentially cumulative 
of earlier evidence.  

Currently the standard for review is somewhat different.  
Under the Elkins test, VA must first determine whether the 
veteran has submitted new and material evidence under section 
3.156 to reopen the claims.  The additional evidence is not 
cumulative thereby passing the first test.  It directly 
addresses this issue insofar as it adds to previously 
reviewed evidence regarding pes planus the veteran claimed to 
have had treatment for initially in service.  Viewed 
liberally, it bears directly and substantially upon the issue 
at hand, and being neither solely duplicative nor cumulative, 
it is significant and must be considered in order to decide 
the merits of the claim fairly.  38 C.F.R. § 3.156(a).  

The first element of the Elkins test having been satisfied, 
the Board's analysis must continue.  Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  It must now be determined whether the 
claim is well grounded based on a review of all the evidence 
of record.  In 1996 the Board did not reach the issue of 
whether the claim was well grounded.  If so, VA must proceed 
to evaluate the merits of the claim but only after ensuring 
that the duty to assist has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 209 
(1999).  

The generally applicable criteria for a well-grounded claim 
require that a claim be a plausible one.  That is, one being 
meritorious on its own or capable of substantiation.  The 
evidence need only show the claim is possible.  See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In general a well grounded claim requires medical evidence of 
a current disability; medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between 
the claimed inservice injury or disease and a current 
disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  As noted above this standard applies to claims 
based on aggravation of a preexisting disability.

The veteran's claim does not meet this standard since the 
necessary medical nexus evidence is not of record.  The 
record was supplemented by evidence, the most compelling 
being the recent VA examination.  The other medical evidence 
states from history was already known regarding foot 
complaints in service.  

Unfortunately there is no competent medical opinion favorable 
to the claim.  The reference in service to pes planus at 
entry as well as the information recorded in service clearly 
establishes a preexisting pes planus.  The recent VA 
examination confirmed this and there is no competent evidence 
to dispute this conclusion.  Further, there is a significant 
period of years without medical evidence of symptoms for the 
feet after service.  Competent evidence that is necessary to 
establish the critical element of aggravation is not of 
record.  

The veteran has supplemented the record and argues about the 
circumstances in service to which he links current disability 
of the feet.  The RO has undertaken the task of assisting the 
veteran to locate additional service medical records and has, 
in the Board's opinion, met any preliminary duty to assist 
required in such circumstances.  Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999).  The RO has asked for a search of records 
but none were located.  

The veteran must be advised that, lay assertions cannot 
constitute cognizable evidence in most instances, and as 
cognizable evidence is necessary for a well grounded claim, 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992), the absence 
of cognizable evidence renders the claim not well grounded.  
The claim require the application of the general rule 
requiring competent medical nexus evidence to well ground the 
claim.  See for example Savage v. Gober, 10 Vet. App. 488 
(1997) for a discussion of an exception to the general rule 
of Caluza, recently clarified in Voerth v. West, 13 Vet. App. 
117 (1999).  Regarding references in medical records to foot 
problems since service, the veteran should also understand 
that in medical records a self reported history unenhanced by 
additional comment does not constitute competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999), 
affirming LeShore v. Brown, 8 Vet. App. 406 (1995).

The recent VA examination addressed the critical elements of 
preexisting disability and increase in severity during 
service.  The examiner pointed out that the increased 
symptoms in service were an unmistakable result of natural 
progress.  Even if the veteran was more susceptible to later 
manifestations of pes planus because of such manifestations, 
it must be noted that the increased symptoms in service were 
the found to result from natural progress.  As the Board 
finds the claims not well grounded, there is no burden upon 
the Board to require another examination or medical opinion 
regarding a nexus between the veteran's service and pes 
planus.  Brewer v. West, 11 Vet. App. 228 (1998).  The Board 
must point out that it was the holding in Morton v. West, 12 
Vet. App. 477 (1999) that absent the submission and 
establishment of a well-grounded claim, the VA Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim and that any perceived or 
actual failure by the Secretary to render assistance in the 
absence of a well-grounded claim cannot be legal error.

In summary, the evidence shows clearly preexisting pes planus 
and no medical nexus evidence linking a current pes planus 
disorder to service based on aggravation.  In light of the 
finding herein that the veteran's claim for service 
connection is not well grounded, the Board notes that the 
second element of the Elkins test has not been met.  
Accordingly, the Board's analysis may end here without 
addressing the merits of the claim.  Butler, supra.

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim.  
And, as noted previously, the veteran has not indicated the 
existence of any post service medical evidence that has not 
already been obtained and likely available that would well 
ground the claim.  38 U.S.C.A. § 5103(a) (West 1991); 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  Thus the veteran is 
not prejudiced by the Board's decision denying the claim as 
not well grounded.  


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

